


Exhibit 10.3
RELEASE OF CLAIMS
This Release of Claims is entered into by and between CIBER, Inc., a Delaware
corporation (the "Company"), and Anthony Fogel ("Executive"). It is entered into
pursuant to the terms of an Employment Agreement between Executive and Company
dated June 9, 2013 (the "Agreement") in order to resolve amicably all matters
between Executive and the Company concerning the Agreement and the benefits
payable to Executive upon the end of Executive's employment with the Company.
1.Definitions. Capitalized terms used in this Release Agreement and not defined
herein shall have the meaning provided in the Agreement.
2.Termination of Employment. Effective June 13, 2014, Executive's employment
with the Company has been terminated without Cause and Executive is eligible for
the benefits provided in this release, subject to Executive’s execution and
non-revocation of this release. For the purpose of this release, June 13, 2014,
is Executive’s “Termination Date” and the date on which the seven day revocation
period expires, as provided by Section 16 below, shall be the “Release Effective
Date.”
3.Payment of Compensation. On the Company’s next regularly scheduled payroll
payment after the Release Effective Date, Executive shall be paid all earned,
unpaid salary through Executive’s Termination Date, along with any reasonable
and necessary business expenses incurred by Executive in connection with
Executive’s duties to Executive’s Termination Date, so long as such business
expenses are timely submitted and approved consistent with Company policy.
4.Severance Pay. On the 3rd day following the Release Effective Date (or on the
next business day, if the 3rd day is a weekend day or a holiday), the Company
agrees to pay to Executive as a payment of all monetary amounts due to Executive
under Section 8.2(ii) the Agreement the lump sum of $433,125, less tax and other
customary employee withholdings.
5.Continued Consulting Period. Executive shall provide services as a consultant
to the Company through September 30, 2014. During this period Executive will be
expected to provide services as requested in consideration for a portion of the
vesting acceleration described in Section 8 below. During this period Executive
shall remain in compliance with the terms and conditions of the Agreement.
6.COBRA Benefits. Executive’s coverage under the Company group health, dental
and vision plans will end on June 30, 2014. However, Executive may continue the
benefits under the Company health care benefit plans under COBRA after that
date. To the extent that Executive elects COBRA continuation coverage, then for
a period of up to 12 months following Executive’s Termination Date, the Company
will continue to pay the premium costs on behalf of Executive in the same
amounts the Company contributed to health care benefit plan coverage prior to
the Executive’s Termination Date. Executive shall be responsible for the
remaining premium costs of COBRA. Notwithstanding the foregoing, Executive and
the Company agree that if this arrangement causes the Company’s health care
benefit plans to fail any discrimination testing that may be applicable to the
health care benefit plans, premium payments under this Section 6 shall
terminate.
7.Additional Benefits. The Company shall provide, at the Company’s cost, an

1



--------------------------------------------------------------------------------




executive outplacement service through a vendor selected by the Company at a
level commensurate with the Executive’s position.
8.Equity Awards. Following the Release Effective Date (or on the next business
day, if the 3rd day is a weekend day or a holiday), vesting of all of
Executive’s outstanding equity awards scheduled to vest for nine months starting
June 20, 2014 and ending March 20, 2015, will be accelerated. For the avoidance
of any doubt, three months of vesting acceleration is provided in consideration
for the consulting services Executive has agreed to provide pursuant to Section
5 hereof and six months of vesting acceleration is provided in consideration for
the release Executive has provided pursuant to this release. All vested option
awards must be exercised by the earlier of (i) the date such cease to be
exercisable after a termination of service in accordance with the terms of the
CIBER 2004 Incentive Plan, as amended, and (ii) the expiration date of the
option award.
9.Forfeiture of Benefits. Executive agrees and acknowledges that if Executive
fails to comply with his obligations under Sections 4 through Section 6 of the
Agreement, Executive shall, to the extent such amounts are paid, vested or
distributed, (i) forfeit outstanding equity awards, (ii) transfer the shares
underlying equity awards that were accelerated and settled in shares to the
Company for no consideration, and (iii) repay the after-tax amount of the sum
paid under Section 4 above, and the after-tax amount of any equity awards that
were accelerated and settled in cash or sold.
10.Return of Materials. On Executive’s Termination Date, Executive will
personally and promptly return to a Company representative all equipment,
documents, records, notebooks, disks, or other materials, including all copies,
in Executive’s possession or control that contain Confidential Information of
Company or Company’s clients or any other information concerning Company, its
products, services, or customers, whether prepared by Executive or others.
Executive understands and agrees that compliance with this paragraph may require
that data be removed from Executive's personal electronic devices. Consequently,
upon reasonable prior notice, Executive agrees to permit the qualified personnel
of Company and/or its contractors access to such devices for that purpose.
11.Nondisparagement Agreement. Executive agrees not to make any communications
or engage in any conduct that is or can reasonably be construed to be
disparaging of the Company, its officers, directors, employees, agents,
stockholders, products, or services. The Company agrees not to make any
communications or engage in any conduct that is or can reasonably be construed
to be disparaging of Executive.
12.Release. Executive (for himself, his agents, heirs, successors, assigns,
executors, and/or administrators) does hereby and forever release and discharge
the Company and its past and present parent, subsidiary and affiliated
corporations, divisions or other related entities, as well as the successors,
shareholders, officers, directors, heirs, predecessors, assigns, agents,
employees, attorneys and representatives of each of them, past or present from
any and all causes of action, actions, judgments, liens, debts, contracts,
indebtedness, damages, losses, claims, liabilities, rights, interests and
demands of whatsoever kind or character, known or unknown, suspected to exist or
not suspected to exist, anticipated or not anticipated, whether or not
heretofore brought before any state or federal court or before any state or
federal agency or other governmental entity, which Executive has or may have
against any released person or entity by reason of any and all acts, omissions,
events or facts occurring or existing prior to the date hereof, including,
without limitation, all claims attributable to the employment of Executive, all
claims

2



--------------------------------------------------------------------------------




attributable to the termination. of that employment, and all claims arising
under any federal, state or other governmental statute, regulation or ordinance
or common law, such as, for example and without limitation, Title VII of the
Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act which prohibits discrimination on the basis of
age over 40, and wrongful termination claims, excepting only those obligations
expressly recited to be performed hereunder and any rights to indemnification,
advancement of expenses, or insurance to which Executive is entitled under the
Agreement, the Company's Certificate of Incorporation, Bylaws or otherwise.
In light of the intention of Executive (for himself, his agents, heirs,
successors, assigns, executors and/or administrators) that this release extend
to any and all claims of whatsoever kind or character, known or unknown,
Executive expressly waives any and all rights granted by California Civil Code
Section 1542 or any other analogous federal or state law or regulation. Section
1542 reads as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Executive from filing a charge with, or participating in any proceeding
or investigation by, the Equal Employment Opportunity Commission or affiliated
state agency. However, Executive acknowledges that, in accordance with this
Release, he has no right to recover any monies on behalf of himself, his agents,
heirs, successors, assigns, executors and/or administrators in connection with,
or as a result of, such charge, investigation, or proceeding.
13.No Actions Pending. Executive and the Company agree that neither party has
filed, nor will either party file in the future, any claims, actions or lawsuits
against any of the Releases relating to Executive's employment with the Company,
or the termination thereof, except as contemplated hereby.
14.No Admissions. Nothing contained herein shall be construed as an admission of
wrongdoing or liability by either party hereto.
15.Entire Agreement; Miscellaneous. This Agreement constitutes a single
integrated contract expressing the entire agreement of the parties with respect
to the subject matter specifically addressed herein and supersedes all prior and
contemporaneous oral and written agreements and discussions with respect to the
subject matter hereof. There are no other agreements, written or oral, express
or implied, between the parties hereto, concerning the subject matter hereof,
except as set forth herein. This Agreement may be amended or modified only by an
agreement in writing, and it shall be interpreted and enforced according to the
laws of the State of Colorado. Should any of the provisions of the Agreement be
determined to be invalid by a court of competent jurisdiction, it is agreed that
this shall not affect the enforceability of the other provisions herein.
16.Waiting Period and Right of Revocation. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE
IS AWARE AND IS HEREBY ADVISED THAT EXECUTIVE HAS THE

3



--------------------------------------------------------------------------------




RIGHT TO CONSIDER THIS AGREEMENT FOR TWENTY-ONE DAYS BEFORE SIGNING IT, ALTHOUGH
EXECUTIVE IS NOT REQUIRED TO WAIT THE ENTIRE TWENTY-ONE DAY PERIOD; AND THAT IF
EXECUTIVE SIGNS THIS AGREEMENT PRIOR TO THE EXPIRATION OF TWENTY-ONE DAYS,
EXECUTIVE WAIVES THIS RIGHT FREELY AND VOLUNTARILY. EXECUTIVE ALSO ACKNOWLEDGES
THAT EXECUTIVE IS AWARE AND IS HEREBY ADVISED OF EXECUTIVE'S RIGHT TO REVOKE
THIS AGREEMENT FOR A PERIOD OF SEVEN DAYS FOLLOWING THE SIGNING OF THIS
AGREEMENT AND THAT IT SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE
REVOCATION PERIOD HAS EXPIRED. TO REVOKE THIS AGREEMENT, EXECUTIVE MUST NOTIFY
THE COMPANY IN WRITING WITHIN SEVEN DAYS OF SIGNING IT.
17.Attorney Advice. EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS AWARE OF
EXECUTIVE'S RIGHT TO CONSULT AN ATTORNEY, THAT EXECUTIVE HAS BEEN ADVISED TO
CONSULT WITH AN ATTORNEY, AND THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT
WITH AN ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS AGREEMENT.
18.Understanding of Agreement. Executive states that Executive has carefully
read this Agreement, that Executive fully understands its final and binding
effect, that the only promises made to Executive to sign this Agreement are
those stated above, and that Executive is signing this Agreement voluntarily.


                    
Executive:


/s/ Anthony Fogel        
Anthony Fogel




Ciber, Inc.:


By:         /s/ M. Sean Radcliffe    
    
M. Sean Radcliffe        
Name
SVP & General Counsel    
Title













4

